Citation Nr: 1428203	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  09-17 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1972 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefits sought on appeal.  

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in September 2012.  A transcript of the hearing is associated with the physical claims file.

The Board has reviewed the Veteran's physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case. 

The claim for service connection for a bilateral knee disorder is addressed in the REMAND section of this decision and is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  


FINDING OF FACT

At the September 2012 videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, requested that the issue of entitlement to service connection for prostate cancer be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for prostate cancer have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

During the September 2012 Board videoconference hearing, the Veteran, through his representative, requested to withdraw the appeal as to the issue of entitlement to service connection for prostate cancer.  See September 2012 Board hearing transcript at 2.  Because the Veteran has clearly indicated his wish to withdraw the issue of service connection for prostate cancer, there remains no allegation of fact or law for appellate consideration with regard to the issue of entitlement to service connection for prostate cancer.  See id.  Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review this issue and it is therefore dismissed.


ORDER

The appeal for entitlement to service connection for prostate cancer is dismissed.


REMAND

The claim for service connection for a bilateral knee disorder requires additional development.  First, at his September 2012 hearing, the Veteran reported treatment for the knees from a "Dr. Olinger" within one year from service, but records of such treatment are not contained in the claims file.  Similarly, the Veteran also suggested that he was going to have left knee surgery after the hearing, and the Board does not have any corresponding records of such surgery.  It is certainly possible that, if available, those records could prove relevant to this claim, and efforts should be made to obtain them.  38 C.F.R. § 3.159(c)(1).

Second, the Veteran provided detailed testimony regarding his right knee problems during his hearing, but the April 2012 VA examination failed to address the right knee adequately.  The boilerplate wording in the VA examination report appears to suggest that the examiner was operating under the assumption that the Veteran did not have a right knee disorder.  The Board will not reach any conclusions as to whether there exists a current and chronic right knee disorder at this juncture, but the Board is aware of his testimony, as well as a notation of bursitis of the knees from a separation report of medical history from July 1992.  At a minimum, this evidence renders it necessary that the presence and etiology of a claimed right knee disorder be addressed upon examination.  38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following action:

1.  Upon receipt of signed release forms (and address information from the Veteran), the AOJ must contact Dr. Olinger and any treatment providers who performed left knee surgery after the September 2012 hearing and request all records of treatment of the Veteran, in compliance with 38 C.F.R. § 3.159(c)(1).  All records received pursuant to this request must be added to the claims file.  If no records are available, this must be documented in the claims file.

2.  The Veteran must next be afforded a VA orthopedic examination, with an examiner who has reviewed the entire claims file (including relevant Virtual VA/VBMS records), with attention to records from Dr. Olinger, if received.  The examiner is initially requested to provide an opinion as to whether there exists a current and chronic right knee disorder, taking into account not only the claims file review but the contentions of the Veteran.  For each disorder of either knee diagnosed by the examiner, an opinion is requested as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is etiologically related to service.  All opinions must be supported by a complete rationale in a typewritten report.

3.  Then, the claim for service connection for a bilateral knee disorder must be readjudicated.  If the determination remains unfavorable (for one or both knees), the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


